Citation Nr: 9904039	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for motion sickness.

2.  Entitlement to service connection for gastrointestinal 
problems other than gastric ulcers, to include a hiatal 
hernia and gastroesophageal reflux disease (GERD).  

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a heart condition.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for gastric ulcers.

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for lung cancer with lung removal.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
July 1945.

This matter arises from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
motion sickness and determined that the veteran had failed to 
submit new and material evidence to reopen three other 
claims.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  The veteran requested a 
Travel Board Hearing, which was scheduled for November 1998.  
In October 1998 he submitted a statement canceling his 
hearing and requesting that his claims be considered based 
upon the evidence of record.  Therefore, the Board will 
proceed with appellate review accordingly. 


FINDINGS OF FACT

1.  The veteran has no current medical diagnosis of motion 
sickness and there is no competent evidence of motion 
sickness during service.

2.  There is no medical evidence of a diagnosed 
gastrointestinal disorder, including a hiatal hernia and 
GERD, that is related to military service.

3.  In a July 1988 decision, the RO denied the veteran's 
claim of entitlement to service connection for lung cancer on 
the basis that there was no such disability manifested during 
service; the veteran filed a notice of disagreement but 
failed to substantively appeal that determination.  

4.  In a June 1994 decision, the Board denied the veteran's 
claims of entitlement to service connection for a heart 
disorder and for gastric ulcers on the basis that the claims 
were not well grounded.

5.  Evidence received subsequent to the July 1988 RO decision 
is essentially cumulative and duplicative and is not by 
itself, or in connection with evidence already of record, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for lung cancer and subsequent 
pneumonectomy. 

6.  Evidence received subsequent to the June 1994 Board 
decision is either duplicative or not probative of whether a 
heart condition and ulcers were incurred during service; it 
is not, by itself or in connection with the evidence already 
of record, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claims of 
entitlement to service connection. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for motion 
sickness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for 
gastrointestinal problems other than gastric ulcers, to 
include a hiatal hernia, and GERD, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The July 1988 rating decision which denied entitlement to 
service connection for lung cancer and removal of a lung is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

4.  The June 1994 Board decision which denied entitlement to 
service connection for a heart disorder and for gastric 
ulcers is final.  38 U.S.C.A. § 7104 (West 1991).

5.  New and material evidence has not been presented since 
the July 1988 rating decision, and the veteran's claim of 
entitlement to service connection for lung cancer and for 
removal of a lung has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

6.  New and material evidence has not been presented since 
the June 1994 Board decision, and the veteran's claims of 
entitlement to service connection for a heart disorder and 
for gastric ulcers have not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   




A.  Motion Sickness

The veteran alleges that he has a permanently disabling 
condition manifested by motion sickness which began during 
service.  He reported that he was treated for "land 
sickness" during service, from May 5, 1944 to July 20, 1944.  
He was afforded a local RO hearing in April 1998 and he 
testified that he had no problem while on board ship during 
service in 1944, but that after he returned to land, he was 
unable to walk and needed two months to recover.  He 
testified that he can no longer drive a car or ride in an 
elevator because of this condition.  He reported that he has 
lost two jobs because of his inability to drive and he stated 
that his condition is worsening.  He further testified that 
he has never been medically diagnosed or treated for this 
condition.

As shown by the following analysis, the Board has concluded 
that the veteran has failed to establish a well-grounded 
claim for service connection for motion sickness.  The 
service medical records are devoid of any complaints or 
clinical findings with respect to motion sickness or any 
related neurological disorder.  Moreover, subsequent VA 
examination reports, VA hospital and outpatient records, and 
private medical records are all without any reference or 
complaint regarding motion sickness.  Indeed, the veteran's 
own testimony confirmed that he is without diagnosis or 
medical treatment for this condition.  Instead, he relied on 
his own assessment of his symptoms to reach his conclusion.  
However, as a layperson he is not competent to offer a 
medical diagnosis which is required to lay the foundation for 
a well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

B.  Gastrointestinal Problems Other Than Gastric Ulcers

In January 1997, the veteran submitted a request to reopen 
previously denied claims.  He also asserted at that time that 
he is treated daily for gastrointestinal problems related to 
taking sulfa medication during service.  The RO denied the 
veteran's claim for gastrointestinal problems other than 
gastric ulcers, as an issue of new and material evidence.  
The Board finds that the veteran's claim has been treated 
inappropriately as an issue of new and material evidence and 
should be reviewed on its merits.  However, the Board must 
first consider whether a remand is required to cure the 
procedural deficiencies here.  In that regard, the Board 
notes that the veteran has been advised of the applicable 
laws and regulations regarding service connection in a 
variety of related statements of the case.  He has also been 
advised of the necessity of establishing a nexus between any 
currently diagnosed gastrointestinal disorder, and military 
service.  Therefore, the Board concludes that the veteran is 
not prejudiced by a de novo review, and will proceed 
accordingly.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The service medical records reveal that the veteran was 
administered prescribed sulfadiazine tablets in November 1943 
and three days later reported severe gastric irritation.  
There was no diagnosis and no indication of further complaint 
or clinical findings prior to discharge from service.  The 
veteran's separation examination report of July 1945 noted 
normal abdominal viscera with no evidence of hernia or any 
other gastrointestinal disorder.  

The veteran has reported past diagnosis and treatment for 
ulcer disease.  However, the VA medical records show no 
evidence of any gastrointestinal disorder until 1989.  In 
October 1989, an esophagogastroduodenoscopy was performed 
secondary to the veteran's complaints of dysphagia for a 
year.  The physician reported a distal 4 centimeter sliding 
hiatal hernia with a small, 3-4 millimeter erosion on the 
posterior lateral wall.  The fundus, body, antrum, pylorus 
and duodenum were all normal.  There was some minimal 
erythema of the duodenal bulb but no erosions or ulcerations 
were appreciated.  The diagnosis was reported as large distal 
esophageal hiatal hernia; small erosion at the squamocolumnar 
junction, consider esophagitis, however, rule out Barrett's 
and carcinoma; mid-esophageal fold, probably secondary to 
prior pneumonectomy.  The hospital discharge summary noted 
that a biopsy had returned the results of Barrett's 
esophagitis and the veteran was prescribed appropriate 
medication. 

In March 1990, the veteran was evaluated by the VA for a 
"questionable history of peptic ulcer disease."  An air 
contrast barium study of the upper gastrointestinal tract 
(UGI series) was performed.  There was evidence of 
gastroesophageal reflux to the level of the aortic arch, but 
no evidence of hiatal hernia and no evidence of ulcer 
disease.  VA outpatient records from August 1995 and February 
1996 show well controlled gastroesophageal reflux disease 
(GERD), with good control of symptoms. 

In April 1998, the veteran appeared for a local RO hearing.  
He testified that he had stomach ulcers from sulfa that was 
administered to him during service.  He stated that he was 
treated for ulcers after separation for 4-5 years by his 
uncle, who was a doctor, but that his uncle was deceased and 
no records were available.   

In reviewing the evidence of record, the Board concludes that 
the veteran has failed to submit a well-grounded claim for 
service connection for a gastrointestinal disorder, other 
than gastric ulcers.  Clearly the veteran has a currently 
diagnosed disorder in the form of GERD, and has a past 
history of a hiatal hernia, but both conditions were 
diagnosed more than 44 years after separation from service.  
Moreover, there is no medical evidence to link any 
gastrointestinal disorder to military service.  The single 
episode of gastric irritation, reported in November 1943, was 
apparently resolved prior to separation without residual 
complication.  

Accordingly, as there is no medical evidence of a nexus 
between any currently diagnosed gastrointestinal problem, and 
military service, the claim must be denied as not well 
grounded.  

C.  Conclusion

The Board notes the veteran's contentions with regard to his 
service connection claims, that some of his service medical 
records have been destroyed or are missing.  He asserts that 
records identifying some of the conditions he claims were 
destroyed at the time of his separation or shortly 
thereafter.  However, the Board finds no reason to suspect 
that any service medical records are missing.  Both the 
veteran's entrance and separation examination reports are 
associated with the claims file and there seems to be a 
complete and consecutive record of treatment for a variety of 
conditions during the veteran's active duty period.  The 
veteran's contention is unfounded.

The Board also notes that it is aware of no circumstances in 
this matter which would constitute notice to the VA that 
relevant evidence may exist or could be obtained, which, if 
true, would serve to render plausible his claims for service 
connection for motion sickness and for gastrointestinal 
problems.  See McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  

In addition, as this decision explains the need for competent 
medical evidence of a diagnosed disability related to motion 
sickness, and medical evidence of a nexus between a 
gastrointestinal problem and military service, the Board 
views its discussion above sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for the claimed disabilities.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

II.  New and Material Evidence

The veteran has requested that his claims for service 
connection for lung cancer, for a heart disorder, and for 
gastric ulcers, be reopened.  Applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

The Court has set forth a two-part analysis to be applied 
when a claim to reopen is presented.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).  The first step is to determine whether 
new and material evidence has been received to reopen the 
prior claim.  If so, then the second step, a de novo review 
of all of the evidence, old and new, is undertaken.  

For purposes of the first step of the Manio analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge v. West No. 98-7017, slip op. at 
14-15 (U. S. Fed. Cir. Sept. 16, 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A.  New and Material Evidence to Reopen Lung Cancer Claim

In July 1988, the RO denied the veteran's claim of 
entitlement to service connection for lung cancer on the 
basis that there was no evidence of a lung condition during 
service and no medical evidence to link his lung cancer, 
diagnosed in 1978, to his military service.  The evidence 
before the RO at the time included service medical records 
and VA outpatient and hospital records.  The service medical 
records showed no evidence of complaint or clinical findings 
with respect to any respiratory condition, and chest X-ray 
reports reflected a normal heart and lungs.  VA outpatient 
and inpatient medical records dated many years after service 
showed diagnosis and treatment for undifferentiated squamous 
cell carcinoma of the lung, to include a right pneumonectomy.   

The veteran filed a timely notice of disagreement in December 
1988 and was also issued a statement of the case in December 
1988.  He failed to file a substantive appeal, and that 
decision became final in July 1989.  38 C.F.R. §§ 20.202, 
20.302 (1998).

Evidence submitted subsequent to the RO's July 1988 decision 
includes VA medical records and the veteran's testimony.  The 
VA medical records, covering the period from December 1976 to 
November 1996, show diagnosis and treatment of the veteran's 
lung cancer, beginning in 1978, and his October 1978 signed 
consent to participate in a medical research study regarding 
radiotherapy and immunotherapy as adjuvant to surgery for 
lung cancer.  Subsequent VA outpatient records through 1996 
show a monitoring of the veteran's postoperative condition. 

During his April 1998 RO hearing, the veteran testified that 
he believed that his lung cancer was caused by the medication 
he was prescribed for his skin cancer.  He further stated 
that the radiation therapy he received in 1966 for his skin 
cancer caused his subsequent lung cancer.  

In assessing the evidence presented since the RO's July 1988 
decision, the Board concludes that the veteran has failed to 
reopen his claim.  The medical records are essentially 
cumulative and duplicative.  They show diagnosis and 
treatment for lung cancer with the subsequent pneumonectomy 
and related emphysema.  This evidence has all been considered 
previously.  There is no medical evidence of a nexus between 
the lung cancer and military service.  

The veteran's testimony that his condition is the related to 
service is neither probative, nor significant.  While he can 
certainly testify that he has had a lung removed due to 
cancer, and that he has received radiation therapy for his 
skin cancer, he is, nonetheless, a layperson, and he is not 
competent to offer a medical diagnosis or determine the 
etiological basis of his lung cancer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, the Board finds that new and material evidence 
has not been presented in connection with the veteran's claim 
of entitlement to service connection for lung cancer, and his 
application to reopen that claim is denied.  38 U.S.C.A. 
§ 5108.

B.  New and Material Evidence to Reopen Claims for a Heart 
Disorder
 and for Gastric Ulcers

In June 1994, the Board denied the veteran's claims for 
service connection for a heart disorder and for gastric 
ulcers on the basis that they were not well grounded.  The 
veteran contended that he suffered a heart attack during 
service after carrying another service member on his back 
during a training exercise.  He also contended that he 
developed gastric ulcers due to sulfa drugs that were 
administered during service for treatment of gonorrhea.  

The evidence before the Board at the time of it decision 
included service medical records, VA and private medical 
records, and the veteran's lay statements.  The service 
medical records showed no evidence of a heart disorder or 
gastric ulcer during service.  A November 1943 clinical note 
indicated that the veteran had gastric irritation after 
taking sulfa drugs but no ulcer was identified.  His 
separation examination report of July 1945 reflected a 
finding of normal cardiovascular system and normal abdominal 
viscera.  

The Board noted that with respect to the veteran's report of 
heart disease, it was not until 1986 that a private physician 
reported possible coronary insufficiency.  In addition, VA 
records of June and August 1991 indicated possible coronary 
artery disease.  However, there was no medical evidence 
establishing any nexus to service.  Despite the September 
1979 statement from the veteran's wife of 18 years, that he 
had heart trouble when he left service, he offered no medical 
evidence to substantiate her lay statement.  With respect to 
the veteran's report of gastric ulcers, a November 1978 VA 
hospital discharge summary noted a questionable history of 
peptic ulcer disease.  There was no confirmed diagnosis of 
gastric ulcers and no indication of any relationship to 
service.  

In its June 1994 decision, the Board found no medical 
evidence linking either of the veteran's conditions to his 
military service.  (The Court upheld the Board's decision in 
an August 1996 Memorandum Decision.  Acuff v. Brown, No. 94-
505, slip op. (U.S. Vet. App. Aug. 2, 1996)).  

In January 1997, the veteran requested that his claim for a 
heart condition and for stomach trouble be reopened.  He 
asserted that he had a heart condition as the result of a 
chest injury during service, and that he had stomach problems 
as a result of having taken sulfa medication during service.  
He submitted VA outpatient and hospital admission records 
covering the period from December 1976 to November 1996.  
Many of the records were duplicates but there were also 
records not previously associated with the claims file.  In 
particular, there were reports of VA outpatient exercise 
thallium tests in September 1991 and in March 1996, both of 
which indicated the presence of coronary artery disease.  
There were also outpatient records of an October 1989 
endoscopy and a March 1990 upper GI series.  The October 1989 
endoscopy report indicated the presence of a hiatal hernia 
and possible esophagitis with no evidence of ulcerations or 
erosions in any portions of the stomach.  The March 1990 
upper GI series revealed GERD with no evidence of hiatal 
hernia or previous peptic ulcer disease.  The radiologist 
reported that there were no findings to suggest the presence 
of ulcer disease.  

In April 1998 the veteran appeared for a local hearing.  He 
testified that he had a heart attack during a training 
exercise in service.  He stated that his heart must have 
stopped because he blacked out and "fell flat on [his] 
face."  He stated that the doctors told him that he had a 
heart condition caused by a pulled muscle from carrying an 
overweight soldier and from eating beans.  He testified that 
the doctors told him that the pulled muscle and gas from 
beans "put [his] heart in a squeeze, which cased it to 
stop."  

With regard to his stomach, the veteran testified, as noted 
previously, that he had stomach ulcers from sulfa that was 
administered to him during service and that he was treated 
for ulcers for 4 to 5 years immediately after service, but 
that those records were no longer available.  

In reviewing the evidence the veteran has submitted since the 
Board's June 1994 decision, the Board concludes that veteran 
has failed to reopen his claims for service connection for a 
heart disorder and for gastric ulcers.  While the VA medical 
records are new in that they were not previously associated 
with the claims file, they are not probative of whether the 
veteran has disabilities related to military service.  The 
diagnosis of coronary artery disease was considered 
previously and is not here shown to be related to service.  
The records regarding the veteran's gastrointestinal system 
show that the veteran has never had ulcer disease and does 
not have any current gastrointestinal disorder that is 
related to service.  

The veteran's testimony regarding his heart disorder and his 
stomach problems has been considered previously and rejected 
by the Board.  Moreover, he is a layperson, and not competent 
to offer a medical diagnosis or determine the etiological 
basis of his coronary artery disease.  See Espiritu, at 2 
Vet. App. 494. 

Accordingly, the Board finds that new and material evidence 
has not been presented in connection with the veteran's 
claims of entitlement to service connection for a heart 
disorder and gastric ulcers, and his application to reopen 
that claim is denied.  38 U.S.C.A. § 5108.


ORDER

Entitlement to service connection for motion sickness is 
denied.  

Entitlement to service connection for gastrointestinal 
problems other than gastric ulcers, to include a hiatal 
hernia and GERD, is denied.

The veteran's application to reopen a claim for service 
connection for lung cancer is denied. 

The veteran's application to reopen a claim for service 
connection for a heart disorder is denied.

The veteran's application to reopen a claim for service 
connection for gastric ulcers is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




